ON REMAND FROM THE SUPREME COURT OF FLORIDA

SHEPHERD, J.
We consider on remand our opinion in Ward v. State, 965 So.2d 308 (Fla. 3d DCA 2007), which the Florida Supreme Court quashed following its decision in Ward v. State, 7 So.3d 520 (Fla.2009). As ordered by the supreme court, we apply its decision in Yisrael v. State, 993 So.2d 952 (Fla.2008) (Yisrael II), to the facts of this case.
In Yisrael II, the supreme court disapproved of the holding in Yisrael v. State, 938 So.2d 546 (Fla. 4th DCA 2006), that a Department of Correction’s letter alone was sufficient evidence to sentence Yisrael as a prison releasee reoffender. See Yisrael II, 993 So.2d at 959. Given the supreme court’s reasoning in Yisrael II, we now reverse Ward’s sentence as a prison releasee reoffender because a Department of Correction’s letter alone is insufficient to support sentencing Ward as a prison releasee reoffender. See id. at 961. We therefore remand for resentencing consistent with the supreme court’s decision in Yisrael II.
Upon remand, the State may present additional evidence to prove that the defendant qualifies for prison releasee reof-fender sentencing. See State v. Collins, 985 So.2d 985, 990 (Fla.2008).
Reversed and remanded.